Citation Nr: 1233937	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-42 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The late Veteran served on active duty from April 1944 to January 1946.  His service records indicate that he was wounded in combat during active duty.  The appellant in this appeal is his adult son.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim for VA death pension benefits.


FINDINGS OF FACT

1. The appellant was born in December 1953, and turned 18 years old in December 1971.   

2.  The appellant had not become permanently incapable of self-support prior to attaining 18 years of age.

3.  The late Veteran died in October 1994, when the appellant - his adult son - was 40 years old.  

4.  The appellant filed his present claim of entitlement to death pension benefits in August 2008. 







CONCLUSION OF LAW

The appellant does not meet the criteria for entitlement to death pension benefits.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 3.5, 3.57, 3.257, 3.356 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

The Board notes that on November 9, 2000, the VCAA became law.  The VCAA applies to all pending claims for VA benefits and provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by VA.  The VCAA also provides that VA shall notify the claimant of any information, and any medical or lay evidence not previously provided to VA, which is necessary to substantiate the claim and whether VA or the claimant is expected to obtain any such evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As will be further discussed below, however, the outcome of this case turns entirely on the law.  The appellant does not dispute the salient facts of the case regarding his eligibility status for the claimed death benefit.  The appellant has not asserted that he became incapable of self-support prior to the age of 18 and, in fact, has reported that he helped support and care for both his parents (i.e., the Veteran and his surviving spouse) up to their deaths, by which time the appellant was already at least 40 years old.  As there is no dispute as to the underlying facts regarding claimant status, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the claim is being denied as a matter of law, there is no reasonable possibility that additional notice or development under the VCAA would further the claim.  Thusly, any defect in this regard would result in no prejudice to the claimant and is immaterial to the claim decided herein. 

Entitlement to death pension benefits.

VA shall pay to each child of a deceased veteran of a period of war who met certain service requirements pension [known as death pension] at a specified annual rate, reduced by the amount of such child's annual income or, if such child is residing with a person who is legally responsible for such child's support, at an annual rate equal to the amount by which the appropriate annual rate provided under 38 U.S.C.A. § 1541(c) exceeds the sum of the annual income of such child and such person.  The appropriate annual rate under 38 U.S.C.A. § 1541(c) shall be determined in accordance with regulations the Secretary of Veterans affairs shall prescribe.  See 38 U.S.C.A. § 1542 (West 2002 & Supp. 2011). 

The term "child" is specifically defined for purposes of Title 38 of the United States Code.  For purposes of determining eligibility as a claimant under Title 38, a child of a veteran must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution, at the time of the veteran's death.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.356. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Veteran's claims file includes his death certificate, which shows that he died in October 1994.  The appellant, his legal and biological son, filed his claim for death pension benefits in August 2008.  In his claim, the appellant submitted a copy of his birth certificate demonstrating that the late Veteran was his father and that the appellant was born in December 1953.  Thusly, at the time of the Veteran's death in October 1994, the Veteran was 40 years old.  In written submissions in support of his claim, the appellant stated that he never married during his lifetime and that he was the primary caretaker of his parents in their retirement up until the Veteran's death in October 1994, and the death of his surviving spouse (the appellant's mother) in March 2008.  The claims file indicates that the late Veteran's surviving spouse was receiving VA death pension benefits up until her death.  The appellant believes that he is now entitled to receive VA death pension as he was the unmarried primary caretaker of the Veteran and his surviving spouse up until their deaths.  He contends that he is entitled to some recompense from the federal government as he saved the government the expense of having to pay for the assisted living costs of the late Veteran and his spouse during their retirement.

The Board finds that the appellant's claim has no merit under VA laws and regulations as he has not met the legal criteria of a child for purposes of eligibility to VA death pension benefits at any time during the pendency of the claim.  The appellant was not a child based on his age at the time of the Veteran's death, nor may he be found to be a child at any time during the appeal based on an incapability of self-support before the age of 18.  Accordingly, the Board finds that the appellant is not entitled to death pension benefits, as he does not qualify as a child of the Veteran under the legal definition of "child" found at 38 C.F.R. § 3.57.  His contention that his role as primary caretaker of the late Veteran during his retirement somehow warrants an award of VA monetary benefits is simply without merit as there are no provisions in the existing VA laws and regulations for payment of benefits under such circumstances.  

As undisputed facts establish that the appellant is not a proper claimant for VA death pension benefits, his claim must be denied as lacking entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under these circumstances, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The claim of entitlement to death pension benefits is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


